                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 1 of 21 Page ID #:53



                                                                                                                1   TROUTMAN SANDERS LLP
                                                                                                                    Chad Fuller, Bar No. 190830
                                                                                                                2   chad.fuller@troutman.com
                                                                                                                    Jessica R. Lohr, Bar No, 302348
                                                                                                                3   Jessica.lohr@troutman.com
                                                                                                                    11682 El Camino Real, Suite 400
                                                                                                                4   San Diego, CA 92130-2092
                                                                                                                    Telephone: 858-509-6000
                                                                                                                5   Facsimile: 858-509-6040

                                                                                                                6   Attorney for Defendant
                                                                                                                    JORA, INC., improperly named as JORA
                                                                                                                7   CREDIT HOLDINGS, LLC d/b/a JORA, INC.

                                                                                                                8                                   UNITED STATES DISTRICT COURT

                                                                                                                9                              CENTRAL DISTRICT OF CALIFORNIA

                                                                                                               10   REBECCA M. JIMENEZ,                               CASE NO. 2:19-CV-06580-DMG-RAO
                                                                                                               11                      Plaintiff,                     DEFENDANT’S ANSWER TO
T ROUTM AN S ANDERS LLP




                                                                                                                                                                      PLAINTIFF’S COMPLAINT
                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12
                          11682 E L C A M I N O R E A L




                                                                                                                           v.
                                                                                                                                                                      Complaint Filed: 07/30/2019
                                                          S U I T E 400




                                                                                                               13   JORA CREDIT HOLDINGS, LLC, doing
                                                                                                                    business as JORA, INC.,
                                                                                                               14
                                                                                                                                       Defendant.
                                                                                                               15

                                                                                                               16

                                                                                                               17          Defendant Jora, Inc. (“Jora”), improperly named as Jora Credit Holdings, LLC, d/b/a Jora,

                                                                                                               18   Inc., hereby answers the Complaint of Plaintiff Rebecca M. Jimenez (“Plaintiff”). Except as

                                                                                                               19   expressly admitted herein, every allegation in the Complaint is denied.

                                                                                                               20                                      NATURE OF THE ACTION

                                                                                                               21          1.      Plaintiff brings this action seeking redress for Defendant’s violations of the

                                                                                                               22   Telephone Consumer Protection Act (“TCPA”) pursuant 47 U.S.C. § 227, violations of the

                                                                                                               23   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) under Cal. Civ. Code §1788,

                                                                                                               24   violations of Invasion of Privacy, intrusion upon seclusion, and Exemplary Damages pursuant to

                                                                                                               25   Cal. Civ. Code §3294(a) for Defendant’s unlawful conduct.

                                                                                                               26          ANSWER: Paragraph 1 of the Complaint contains a general description of the lawsuit to

                                                                                                               27   which no response is required. Jora denies all claims in the Complaint alleging that it violated the

                                                                                                               28
                                                                                                                                                                     1
                                                                                                                                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 2 of 21 Page ID #:54



                                                                                                                1   TCPA or RFDCPA, or that it is liable for invasion of privacy, intrusion upon seclusion, or

                                                                                                                2   exemplary damages.

                                                                                                                3                                    JURISDICTION AND VENUE

                                                                                                                4          2.      This action arises under and is brought pursuant to the TCPA. Subject matter

                                                                                                                5   jurisdiction is conferred upon this Court by 47 U.S.C. § 227, 28 U.S.C. §§1331, and 1337, as the

                                                                                                                6   action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

                                                                                                                7   claims pursuant to 28 U. S .C. §1367.

                                                                                                                8          ANSWER: Paragraph 2 of the Complaint contains legal conclusions to which no

                                                                                                                9   response is required. To the extent the allegations are contrary to the law, they are denied. To the

                                                                                                               10   extent any factual allegations are contained in Paragraph 2, they are denied. Jora specifically

                                                                                                               11   denies all claims in the Complaint alleging that it violated the TCPA.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12          3       Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13   business in the Central District of California, and a substantial portion of the events or omissions

                                                                                                               14   giving rise to the claims occurred within the Central District of California, and Plaintiff resides in

                                                                                                               15   the Central District of California.

                                                                                                               16          ANSWER: Paragraph 3 of the Complaint contains legal conclusions to which no

                                                                                                               17   response is required. To the extent the allegations are contrary to the law, they are denied.

                                                                                                               18          4.      Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term

                                                                                                               19   is defined by 15 U.S.0 §1692a(3).

                                                                                                               20          ANSWER:         Paragraph 4 of the Complaint contains legal conclusions to which no

                                                                                                               21   response is required. To the extent the allegations are contrary to the law, they are denied.

                                                                                                               22          5.      Defendant is a limited liability company formed under the laws of the State of

                                                                                                               23   Delaware. Defendant uses the mail and/or telephone for the principal purpose of collecting high

                                                                                                               24   interest loans from consumers on a nationwide basis, including consumers in the State of

                                                                                                               25   California.

                                                                                                               26          ANSWER: Jora denies that the entity Jora Credit Holdings, LLC conducts any business

                                                                                                               27   in California. Jora further states that the Jora is a Delaware corporation that conducts business in

                                                                                                               28   California as a licensed lender, making loans only to California consumers. Jora also services
                                                                                                                                                                 -2-
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 3 of 21 Page ID #:55



                                                                                                                1   such loans, including collecting by phone. Jora denies the remaining allegations in Paragraph 5

                                                                                                                2   of the Complaint.

                                                                                                                3           6.      Upon information and belief, Defendant Jora Credit Holdings, LLC contacts

                                                                                                                4   debtors of Jora, Inc. in attempts to collect debts owed to Jora Inc., or is otherwise personally and

                                                                                                                5   directly involved in Jora Inc.’s collection attempts.

                                                                                                                6           ANSWER: Jora denies the allegations contained in Paragraph 6 of the Complaint.

                                                                                                                7           7       Defendant acted through it [sic] agents, employees, officers, members, directors,

                                                                                                                8   heirs, successors, vendors, assigns, principals, trustees, sureties, subrogees, vendors, third-party

                                                                                                                9   contractors, representatives, and insurers at all times relevant to the instant action.

                                                                                                               10           ANSWER:        Paragraph 7 of the Complaint contains legal conclusions to which no

                                                                                                               11   response is required. To the extent the allegations are contrary to the law, they are denied. To the
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12   extent any factual allegations are contained in Paragraph 7, they are denied.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13                             FACTS SUPPORTING CAUSE OF ACTION

                                                                                                               14           8.      On or around July 2018, Plaintiff applied for and obtained an installment loan of

                                                                                                               15   $2,600 (“subject debt”) with an annual interest rate above 180% from Defendant.

                                                                                                               16           ANSWER: Jora denies the allegations set forth in Paragraph 8 of the Complaint. Jora

                                                                                                               17   further states that in January 2019, it made an installment loan in the amount of $2,600 to

                                                                                                               18   Plaintiff.

                                                                                                               19           9.      Plaintiff was making timely payments on the subject debt until she fell on financial

                                                                                                               20   hardship due to the high interest rate.

                                                                                                               21           ANSWER: Jora denies the allegations contained in Paragraph 9 of the Complaint. Jora

                                                                                                               22   further states that Plaintiff was not timely making payments on her account. Instead, she has only

                                                                                                               23   made four payments since taking out the loan, two of which were made past the due date, and the

                                                                                                               24   total of all four payments equaled less than one-third of the amount she borrowed. Jora further

                                                                                                               25   states that in the call recordings relating to Plaintiff’s account, she never once mentioned the

                                                                                                               26   interest rate as a basis for her financial hardship.

                                                                                                               27   ///

                                                                                                               28   ///
                                                                                                                                                                      -3-
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 4 of 21 Page ID #:56



                                                                                                                1                                    JURISDICTION AND VENUE

                                                                                                                2          10.     In April 2019, Defendant began placing collection calls to Plaintiff’s cellular

                                                                                                                3   telephone number (323) XXX-7314.

                                                                                                                4          ANSWER: The allegations in Paragraph 10 of the Complaint refer to documentary

                                                                                                                5   evidence and call recordings.      To the extent that the allegations are inconsistent with the

                                                                                                                6   documentary evidence and call recordings, Jora denies the same.

                                                                                                                7          11.     At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

                                                                                                                8   possessor, and operator of the cellular telephone ending in 7314. Plaintiff is and always has been

                                                                                                                9   financially responsible for her cellular phone and its services.

                                                                                                               10          ANSWER:        Jora is without sufficient information to admit or deny the allegations

                                                                                                               11   contained in paragraph 11, and therefore denies the same.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12          12.     Immediately after the calls began, Plaintiff answered a call to her cellular
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13   telephone from Defendant. Defendant demanded that Plaintiff make an immediate payment on the

                                                                                                               14   subject debt. In that call, Plaintiff explained to Defendant that she was in the process of filing for

                                                                                                               15   bankruptcy. Plaintiff provided Defendant her attorney’s contact information and demanded that

                                                                                                               16   Defendant cease calling her and only communicate with her attorney.

                                                                                                               17          ANSWER: Jora denies the allegations contained in Paragraph 12 of the Complaint. Jora

                                                                                                               18   further states that in that call, it did not demand immediate payment, Plaintiff did not say that she

                                                                                                               19   was in the process of filing for bankruptcy and indeed the word bankruptcy was not used on the

                                                                                                               20   call, Plaintiff did not say she was represented by counsel, and Plaintiff did not provide an

                                                                                                               21   attorney’s contact information. Further, Plaintiff never revoked consent to be called, she never

                                                                                                               22   demanded that Jora cease calling her, and Plaintiff never demanded that Jora only communicate

                                                                                                               23   with an attorney. Instead, Plaintiff said she had financial problems and that she had begun that

                                                                                                               24   day working with a debt consolidation company, but she never had such company contact Jora or

                                                                                                               25   submit a power of attorney form.

                                                                                                               26          13.     Despite requesting Defendant to cease calling her cellular telephone and to only

                                                                                                               27   contact her attorney, Defendant continued calling Plaintiff directly; knowing Plaintiff was

                                                                                                               28   represented by an attorney.
                                                                                                                                                                     -4-
                                                                                                                                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 5 of 21 Page ID #:57



                                                                                                                1          ANSWER: Jora denies the allegations contained in Paragraph 13 of the Complaint. Jora

                                                                                                                2   further states that in the call recordings relating to Plaintiff’s account, Plaintiff never revoked

                                                                                                                3   consent to be called, Plaintiff never demanded that Jora cease calling her, and Plaintiff never

                                                                                                                4   demanded that Jora only communicate with her attorney. Instead, Plaintiff indicated that she was

                                                                                                                5   working with a debt consolidation company, but she never caused that company to contact Jora or

                                                                                                                6   submit a power of attorney.

                                                                                                                7          14.     Many times, Defendant called Plaintiff multiple times in one day and on back to

                                                                                                                8   back days.

                                                                                                                9          ANSWER: The allegations in Paragraph 14 of the Complaint refer to documentary

                                                                                                               10   evidence and call recordings.      To the extent that the allegations are inconsistent with the

                                                                                                               11   documentary evidence and call recordings, Jora denies the same.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12          15.     Notwithstanding Defendant’s lack of prior consent and Plaintiff’s request that
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13   Defendant’s collection calls cease, Defendant unconscionably placed or caused to be placed

                                                                                                               14   numerous calls to Plaintiff’s cellular telephone between April 2019 through the present day, in an

                                                                                                               15   attempt to collect on the subject debt.

                                                                                                               16          ANSWER: Jora denies the allegations contained in Paragraph 15 of the Complaint. Jora

                                                                                                               17   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                               18   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                               19   never revoked such consent.       In addition, Jora states that in the call recordings relating to

                                                                                                               20   Plaintiff’s account Plaintiff never demanded that Jora cease calling her. Jora also denies that any

                                                                                                               21   calls made to Plaintiff continued through “present day,” instead the call records show that the last

                                                                                                               22   call attempt was made on June 19, 2019, nearly six weeks before the Complaint was filed.

                                                                                                               23          16.     Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and

                                                                                                               24   Defendant continued its phone harassment campaign.

                                                                                                               25          ANSWER: Jora denies the allegations contained in Paragraph 16 of the Complaint. Jora

                                                                                                               26   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                               27   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                               28   never revoked such consent.       In addition, Jora states that in the call recordings relating to
                                                                                                                                                                    -5-
                                                                                                                                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 6 of 21 Page ID #:58



                                                                                                                1   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her. At no time, did Jora’s

                                                                                                                2   conduct constitute harassment.

                                                                                                                3            17.   In the calls that Plaintiff answered, Plaintiff was greeted by a noticeable period of

                                                                                                                4   “dead air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live

                                                                                                                5   agent.

                                                                                                                6            ANSWER:       Jora is without sufficient information to admit or deny the allegations

                                                                                                                7   contained in paragraph 17, and therefore denies the same.

                                                                                                                8            18.   Specifically, there would be an approximate 2 second pause between the time

                                                                                                                9   Plaintiff said “hello,” and the time that a live agent introduced them self as a representative of

                                                                                                               10   Defendant.

                                                                                                               11            ANSWER:       Jora is without sufficient information to admit or deny the allegations
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12   contained in paragraph 18, and therefore denies the same.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13            19.   Moreover, Plaintiff also heard what sounds to be call center noise in the

                                                                                                               14   background of Defendant’s phone calls.

                                                                                                               15            ANSWER:       Jora is without sufficient information to admit or deny the allegations

                                                                                                               16   contained in Paragraph 19 of the Complaint, and therefore denies the same.

                                                                                                               17            20.   Upon information and belief, Defendant placed its calls to Plaintiff’s cellular

                                                                                                               18   telephone using an automated telephone dialing system that is commonly used in the payday loan

                                                                                                               19   industry to collect defaulted debts.

                                                                                                               20            ANSWER: Jora denies the allegations contained in Paragraph 20 of the Complaint. Jora

                                                                                                               21   further states that none of the calls at issue in the Complaint were made using an ATDS.

                                                                                                               22            21.   The phone numbers that Defendant most often used to contact Plaintiff were (714)

                                                                                                               23   352-0252, (714) 361-9257, (714) 361-9269, and (714) 408-2707, but upon information and belief,

                                                                                                               24   it may have used other phone numbers to place calls to Plaintiff’s cellular phone.

                                                                                                               25            ANSWER: The allegations in Paragraph 21 of the Complaint refer to documentary

                                                                                                               26   evidence and call recordings.      To the extent that the allegations are inconsistent with the

                                                                                                               27   documentary evidence and call recordings, Jora denies the same.

                                                                                                               28
                                                                                                                                                                   -6-
                                                                                                                                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 7 of 21 Page ID #:59



                                                                                                                1                                               DAMAGES

                                                                                                                2             22.    Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and

                                                                                                                3   general well-being.

                                                                                                                4             ANSWER: Jora denies the allegations contained in Paragraph 22 of the Complaint.

                                                                                                                5             23.    Defendant’s phone harassment campaign and illegal collection activities have

                                                                                                                6   caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion

                                                                                                                7   upon and occupation of Plaintiffs cellular telephone capacity, wasting Plaintiffs time, the

                                                                                                                8   increased risk of personal injury resulting from the distraction caused by the phone calls,

                                                                                                                9   aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

                                                                                                               10   anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

                                                                                                               11   subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12   recharge her cellular telephone as a result of increased usage of her telephone services.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13             ANSWER: Jora denies the allegations contained in Paragraph 23 of the Complaint.

                                                                                                               14             24.    In addition, each time Defendant placed a telephone call to Plaintiff, Defendant

                                                                                                               15   occupied Plaintiffs telephone number such that Plaintiff was unable to receive other phone calls.

                                                                                                               16             ANSWER: Jora denies the allegations contained in Paragraph 24 of the Complaint.

                                                                                                               17             25.    Plaintiff has expended time with her attorneys as a result of Defendant’s conduct.

                                                                                                               18             ANSWER: Jora denies the allegations contained in Paragraph 25 of the Complaint.

                                                                                                               19             26.    Concerned about the violations of her rights and invasion of her privacy, Plaintiff

                                                                                                               20   was forced to seek the assistance of counsel to file this action to compel Defendant to cease its

                                                                                                               21   unlawful conduct.

                                                                                                               22             ANSWER: Jora denies the allegations contained in Paragraph 26 of the Complaint. Jora

                                                                                                               23   also denies that it was necessary for Plaintiff to file this action in order for the calls to cease.

                                                                                                               24   Instead, the call records show that the last call attempt was made on June 19, 2019, nearly six

                                                                                                               25   weeks before the Complaint was filed.

                                                                                                               26    COUNT I — VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

                                                                                                               27             27.    Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth

                                                                                                               28   herein.
                                                                                                                                                                     -7-
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 8 of 21 Page ID #:60



                                                                                                                1           ANSWER: Jora incorporates the foregoing paragraphs as though they were stated at

                                                                                                                2   length herein.

                                                                                                                3           28.       Defendant placed or caused to be placed numerous non-emergency calls, including

                                                                                                                4   but not limited to the calls referenced above, to Plaintiffs cellular telephone using an automatic

                                                                                                                5   telephone dialing system (“ATDS”) without her prior consent in violation of 47 U.S.C. §227

                                                                                                                6   (b)(1)(A)(iii).

                                                                                                                7           ANSWER: Jora denies the allegations contained in Paragraph 28 of the Complaint. Jora

                                                                                                                8   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                9   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                               10   never revoked such consent.       In addition, Jora states that in the call recordings relating to

                                                                                                               11   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her. Jora further states that
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12   none of the calls at issue in the Complaint were made using an ATDS.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13           29.       The TCPA defines ATDS as “equipment which has the capacity...to store or

                                                                                                               14   produce telephone numbers to be called, using a random or sequential number generator; and to

                                                                                                               15   dial such numbers.” 47 U.S.C. §227(a)(1).

                                                                                                               16           ANSWER:         Paragraph 29 of the Complaint contains legal conclusions to which no

                                                                                                               17   response is required. To the extent the allegations are contrary to the law, they are denied. To the

                                                                                                               18   extent any factual allegations are contained in Paragraph 29, they are denied. Jora specifically

                                                                                                               19   denies all claims in the Complaint alleging that it violated the TCPA.

                                                                                                               20           30.       Upon information and belief, based on the lack of prompt human response during

                                                                                                               21   the phone calls in which Plaintiff answered, and the pre-recorded messages requesting Plaintiff to

                                                                                                               22   call Defendant, Defendant used an ATDS to place calls to Plaintiffs cellular telephone.

                                                                                                               23           ANSWER:         Paragraph 30 of the Complaint contains legal conclusions to which no

                                                                                                               24   response is required. To the extent the allegations are contrary to the law, they are denied. To the

                                                                                                               25   extent any factual allegations are contained in Paragraph 30, they are denied. Jora further states

                                                                                                               26   that none of the calls at issue in the Complaint were made using an ATDS and specifically denies

                                                                                                               27   all claims in the Complaint alleging that it violated the TCPA.

                                                                                                               28
                                                                                                                                                                    -8-
                                                                                                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 9 of 21 Page ID #:61



                                                                                                                1          31.       Upon information and belief, the ATDS employed by Defendant transfers the call

                                                                                                                2   to a live agent once a human voice is detected, thus resulting in a pause after the called party

                                                                                                                3   speaks into the phone.

                                                                                                                4          ANSWER:         Paragraph 31 of the Complaint contains legal conclusions to which no

                                                                                                                5   response is required. To the extent the allegations are contrary to the law, they are denied. To the

                                                                                                                6   extent any factual allegations are contained in Paragraph 31, they are denied. Jora further states

                                                                                                                7   that none of the calls at issue in the Complaint were made using an ATDS and specifically denies

                                                                                                                8   all claims in the Complaint alleging that it violated the TCPA.

                                                                                                                9          32.       Upon information and belief, the phone system Defendant used to place calls to

                                                                                                               10   Plaintiffs cellular phone has the capacity to dial numbers randomly or sequentially.

                                                                                                               11          ANSWER:         Paragraph 32 of the Complaint contains legal conclusions to which no
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                               12   response is required. To the extent the allegations are contrary to the law, they are denied. To the
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                               13   extent any factual allegations are contained in Paragraph 32, they are denied. Jora further states

                                                                                                               14   that none of the calls at issue in the Complaint were made using an ATDS and specifically denies

                                                                                                               15   all claims in the Complaint alleging that it violated the TCPA.

                                                                                                               16          33.       Defendant violated the TCPA by placing numerous harassing phone calls to

                                                                                                               17   Plaintiffs cellular telephone from April 2019 through the present day, using an ATDS without her

                                                                                                               18   prior consent.

                                                                                                               19          ANSWER: Jora denies the allegations contained in Paragraph 33 of the Complaint. Jora

                                                                                                               20   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                               21   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                               22   never revoked such consent.      In addition, Jora states that in the call recordings relating to

                                                                                                               23   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her. Jora further states that

                                                                                                               24   none of the calls at issue in the Complaint were made using an ATDS and specifically denies all

                                                                                                               25   claims in the Complaint alleging that it violated the TCPA. Jora also denies that any calls made

                                                                                                               26   to Plaintiff continued through “present day,” instead the call records show that the last call

                                                                                                               27   attempt was made on June 19, 2019, nearly six weeks before the Complaint was filed.

                                                                                                               28   ///
                                                                                                                                                                   -9-
                                                                                                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 10 of 21 Page ID #:62



                                                                                                                 1          34.     Any prior consent, if any, was revoked by Plaintiffs verbal revocations.

                                                                                                                 2          ANSWER: Jora denies the allegations contained in Paragraph 34 of the Complaint. Jora

                                                                                                                 3   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                 4   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                 5   never revoked such consent, verbally or otherwise. In addition, Jora states that in the call

                                                                                                                 6   recordings relating to Plaintiff’s account, Plaintiff never demanded that Jora cease calling her.

                                                                                                                 7          35.     As pled above, Plaintiff was severely harmed by Defendant’s collection calls to

                                                                                                                 8   her cellular phone.

                                                                                                                 9          ANSWER: Jora denies the allegations contained in Paragraph 35 of the Complaint.

                                                                                                                10          36.     Upon information and belief, Defendant has no system in place to document and

                                                                                                                11   archive whether it has prior consent to contact consumers on their cellular phones.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12          ANSWER: Jora denies the allegations contained in Paragraph 36 of the Complaint.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13          37.     Upon information and belief, Defendant knew its collection practices were in

                                                                                                                14   violation of the TCPA, yet continued to employ them to increase profits at Plaintiffs expense.

                                                                                                                15          ANSWER: Jora denies the allegations contained in Paragraph 37 of the Complaint.

                                                                                                                16          38.     Defendant, through its agents, representatives, subsidiaries, vendors, third-party

                                                                                                                17   contractors and/or employees acting within the scope of their authority acted intentionally in

                                                                                                                18   violation of 47 U.S.C. §227(b)(1)(A)(iii).

                                                                                                                19          ANSWER: Jora denies the allegations contained in Paragraph 38 of the Complaint.

                                                                                                                20          39.     Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a

                                                                                                                21   minimum of $500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful

                                                                                                                22   and knowing violations of the TCPA should trigger this Honorable Court’s ability to triple the

                                                                                                                23   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

                                                                                                                24          ANSWER: Jora denies the allegations contained in Paragraph 39 of the Complaint.

                                                                                                                25                                        PRAYER FOR RELIEF

                                                                                                                26          WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and Plaintiff

                                                                                                                27   be awarded damages from Defendant, as follows:

                                                                                                                28
                                                                                                                                                                    - 10 -
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 11 of 21 Page ID #:63



                                                                                                                 1             a.     Declaring that the practices complained of herein are unlawful and violate the

                                                                                                                 2                    aforementioned statutes and regulations;

                                                                                                                 3             b.     Awarding Plaintiff damages of at least $500.00 per phone call and treble damages

                                                                                                                 4                    pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

                                                                                                                 5             c.     Enjoining Defendant from contacting Plaintiff-, and

                                                                                                                 6             d.     Awarding any other relief as this Honorable Court deems just and appropriate.

                                                                                                                 7             ANSWER: Jora denies the allegations contained in Prayer for Relief section immediately

                                                                                                                 8   following Paragraph 39 of the Complaint.

                                                                                                                 9       COUNT II — VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION

                                                                                                                10                                            PRACTICES ACT

                                                                                                                11             40.    Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12   herein.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13             ANSWER: Jora incorporates the foregoing paragraphs as though they were stated at

                                                                                                                14   length herein.

                                                                                                                15             41.    Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

                                                                                                                16             ANSWER:      Paragraph 41 of the Complaint contains legal conclusions to which no

                                                                                                                17   response is required. To the extent the allegations are contrary to the law, they are denied.

                                                                                                                18             42.    The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code

                                                                                                                19   § 1788.2(d) and (f).

                                                                                                                20             ANSWER:      Paragraph 42 of the Complaint contains legal conclusions to which no

                                                                                                                21   response is required. To the extent the allegations are contrary to the law, they are denied.

                                                                                                                22             43.    Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

                                                                                                                23             ANSWER:      Paragraph 43 of the Complaint contains legal conclusions to which no

                                                                                                                24   response is required. To the extent the allegations are contrary to the law, they are denied.

                                                                                                                25                    a.     Violation of Cal. Civ. Code § 1788.11(d)

                                                                                                                26             44.    The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector

                                                                                                                27   may not cause “a telephone to ring repeatedly or continuously to annoy the person called.”

                                                                                                                28
                                                                                                                                                                     - 11 -
                                                                                                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 12 of 21 Page ID #:64



                                                                                                                 1           ANSWER:        Paragraph 44 of the Complaint contains legal conclusions to which no

                                                                                                                 2   response is required. To the extent the allegations are contrary to the law, they are denied. Jora

                                                                                                                 3   specifically denies all claims in the Complaint alleging that it violated the RFDCPA.

                                                                                                                 4           45.    Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular

                                                                                                                 5   telephone after she notified it to stop calling and that she was represented by an attorney. This

                                                                                                                 6   repeated behavior of systematically calling Plaintiffs cellular telephone despite her demands was

                                                                                                                 7   done with the purpose of annoying Plaintiff into paying the subject debt.

                                                                                                                 8           ANSWER: Jora denies the allegations contained in Paragraph 45 of the Complaint. Jora

                                                                                                                 9   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                10   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                11   never revoked such consent.       In addition, Jora states that in the call recordings relating to
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her and Plaintiff never
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   demanded that Jora only communicate with an attorney. Jora further denies that it “continuously”

                                                                                                                14   or “systematically” called Plaintiff or that it called Plaintiff with the purpose of annoying

                                                                                                                15   Plaintiff.

                                                                                                                16           46.    Moreover, Defendant was told clearly to stop calling Plaintiffs cellular telephone

                                                                                                                17   and that she was represented by an attorney.

                                                                                                                18           ANSWER: Jora denies the allegations contained in Paragraph 46 of the Complaint. Jora

                                                                                                                19   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                20   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                21   never revoked such consent.       In addition, Jora states that in the call recordings relating to

                                                                                                                22   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her and Plaintiff never

                                                                                                                23   demanded that Jora only communicate with an attorney.

                                                                                                                24           47.    Defendant disregarded these requests, and continued its calls to Plaintiff, with the

                                                                                                                25   goal of frustrating Plaintiff into paying the subject debt.

                                                                                                                26           ANSWER: Jora denies the allegations contained in Paragraph 47 of the Complaint. Jora

                                                                                                                27   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                28   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff
                                                                                                                                                                   - 12 -
                                                                                                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 13 of 21 Page ID #:65



                                                                                                                 1   never revoked such consent.       In addition, Jora states that in the call recordings relating to

                                                                                                                 2   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her and Plaintiff never

                                                                                                                 3   demanded that Jora only communicate with an attorney. Jora further denies that it called Plaintiff

                                                                                                                 4   with the purpose of frustrating Plaintiff.

                                                                                                                 5          48.     Defendant called Plaintiff with such frequency and consistency as to be

                                                                                                                 6   unreasonable and constitute harassment of Plaintiff.

                                                                                                                 7          ANSWER: Jora denies the allegations contained in Paragraph 48 of the Complaint.

                                                                                                                 8                  b.      Violations of RFDCPA § 1788.11(e)

                                                                                                                 9          49.     The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector

                                                                                                                10   may not communicate “by telephone or in person, with the debtor with such frequency as to be

                                                                                                                11   unreasonable and to constitute a harassment to the debtor under the circumstances.”
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12          ANSWER:         Paragraph 49 of the Complaint contains legal conclusions to which no
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   response is required. To the extent the allegations are contrary to the law, they are denied. Jora

                                                                                                                14   specifically denies all claims in the Complaint alleging that it violated the RFDCPA.

                                                                                                                15          50.     Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular

                                                                                                                16   telephone after she notified it to stop calling. This repeated behavior of systematically calling

                                                                                                                17   Plaintiff’s cellular telephone despite her demands was unreasonable and harassing. The repeated

                                                                                                                18   contacts were made with the hope that Plaintiff would succumb to the harassing behavior and

                                                                                                                19   ultimately make a payment. The frequency and volume of calls, shows that Defendant willfully

                                                                                                                20   ignored Plaintiffs pleas with the intent of harassing her.

                                                                                                                21          ANSWER: Jora denies the allegations contained in Paragraph 50 of the Complaint. Jora

                                                                                                                22   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                23   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                24   never revoked such consent.       In addition, Jora states that in the call recordings relating to

                                                                                                                25   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her. Jora further denies that it

                                                                                                                26   “systematically” called Plaintiff or that it called Plaintiff with the purpose of harassing Plaintiff.

                                                                                                                27          51.     Furthermore, Defendant relentlessly contacted Plaintiff numerous times in one day

                                                                                                                28   and on back to back days, up to 4 times in one day. Placing such voluminous calls in short
                                                                                                                                                               - 13 -
                                                                                                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 14 of 21 Page ID #:66



                                                                                                                 1   succession constitutes conduct that is unreasonable and harassing in an attempt to harass Plaintiff

                                                                                                                 2   into making payment in violation of the RFDCPA.

                                                                                                                 3          ANSWER: Jora denies the allegations contained in Paragraph 51 of the Complaint.

                                                                                                                 4          52.     Upon being told to stop calling and that Plaintiff was represented by an attorney,

                                                                                                                 5   Defendant had ample reason to be aware that it should cease its harassing campaign of collection

                                                                                                                 6   phone calls. Nevertheless, Defendant consciously chose to continue placing calls to Plaintiff’s

                                                                                                                 7   cellular telephone.

                                                                                                                 8          ANSWER: Jora denies the allegations contained in Paragraph 52 of the Complaint. Jora

                                                                                                                 9   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                10   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                11   never revoked such consent.      In addition, Jora states that in the call recordings relating to
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her and Plaintiff never
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   demanded that Jora only communicate with an attorney. Jora further denies that it called Plaintiff

                                                                                                                14   with the purpose of harassing Plaintiff.

                                                                                                                15                                        PRAYER FOR RELIEF

                                                                                                                16          WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and Plaintiff

                                                                                                                17   be awarded damages from Defendant, as follows:

                                                                                                                18          a.      Declare that the practices complained of herein are unlawful and violate the

                                                                                                                19                  aforementioned statute;

                                                                                                                20          b.      Enjoining Defendant from continuing to call Plaintiff;

                                                                                                                21          c.      Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

                                                                                                                22          d.      Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code

                                                                                                                23                  § 1788.30(b);

                                                                                                                24          e.      Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.

                                                                                                                25                  Civ. Code § 1788.30(c); and

                                                                                                                26          f.      Award any other relief as the Honorable Court deems just and proper.

                                                                                                                27          ANSWER: Jora denies the allegations contained in Prayer for Relief section immediately

                                                                                                                28   following Paragraph 52 of the Complaint.
                                                                                                                                                                   - 14 -
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 15 of 21 Page ID #:67



                                                                                                                 1             COUNT III — INVASION OF PRIVACY—INTRUSION UPON SECLUSION

                                                                                                                 2             53.     Plaintiff restates and realleges paragraphs 1 through 52 as though fully set forth

                                                                                                                 3   herein.

                                                                                                                 4             ANSWER: Jora incorporates the foregoing paragraphs as though they were stated at

                                                                                                                 5   length herein.

                                                                                                                 6             54.     Defendant through its collection conduct, has repeatedly and intentionally invaded

                                                                                                                 7   Plaintiff’s privacy.

                                                                                                                 8             ANSWER: Jora denies the allegations contained in Paragraph 54 of the Complaint.

                                                                                                                 9             55.     Defendant’s persistent and unwanted autodialed phone calls to her cellular phone

                                                                                                                10   eliminated Plaintiff’s right to be left alone

                                                                                                                11             ANSWER: Jora denies the allegations contained in Paragraph 55 of the Complaint.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12             56.     All of the calls made to Plaintiff’s cellular phone were made in violation of the
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   TCPA, and were unreasonable and highly offensive invasions of Plaintiff’s right to privacy

                                                                                                                14             ANSWER: Jora denies the allegations contained in Paragraph 56 of the Complaint.

                                                                                                                15             57.     The constant unauthorized prying into Plaintiff’s seclusion was highly offensive to

                                                                                                                16   Plaintiff and this intrusion would be objectionable to any reasonable person.

                                                                                                                17             ANSWER: Jora denies the allegations contained in Paragraph 57 of the Complaint.

                                                                                                                18             58.     Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s

                                                                                                                19   privacy, disrupted Plaintiff’s sleep, disrupted Plaintiff’s workflow and work productivity,

                                                                                                                20   disrupted Plaintiff’s mealtimes, and continually frustrated and annoyed Plaintiff into submission.

                                                                                                                21             ANSWER: Jora denies the allegations contained in Paragraph 58 of the Complaint.

                                                                                                                22             59.     These persistent collection calls eliminated the peace and solitude that Plaintiff

                                                                                                                23   would have otherwise had in Plaintiff’s home, work, and anywhere else Plaintiff went with her

                                                                                                                24   cellular phone.

                                                                                                                25             ANSWER: Jora denies the allegations contained in Paragraph 59 of the Complaint.

                                                                                                                26             60.     By continuing to call Plaintiff’s cellular phone attempting to dragoon Plaintiff into

                                                                                                                27   paying the subject debt, Plaintiff had no reasonable escape from these incessant calls.

                                                                                                                28             ANSWER: Jora denies the allegations contained in Paragraph 60 of the Complaint.
                                                                                                                                                                  - 15 -
                                                                                                                                               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 16 of 21 Page ID #:68



                                                                                                                 1          61.     As detailed above, by persistently autodialing Plaintiff’s cellular phone without her

                                                                                                                 2   prior express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the

                                                                                                                 3   TCPA, and caused Plaintiff to suffer concrete and particularized harm.

                                                                                                                 4          ANSWER: Jora denies the allegations contained in Paragraph 61 of the Complaint. Jora

                                                                                                                 5   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                 6   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                 7   never revoked such consent. Jora further states that none of the calls at issue in the Complaint

                                                                                                                 8   were made using an ATDS.

                                                                                                                 9          62.     Defendant’s relentless collection conduct and tactic of repeatedly auto dialing

                                                                                                                10   Plaintiff’s cellular phone after she requested that these calls cease is highly offensive to a

                                                                                                                11   reasonable person.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12          ANSWER: Jora denies the allegations contained in Paragraph 62 of the Complaint. Jora
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   further states that Plaintiff provided express written consent to be called on her mobile phone,

                                                                                                                14   including with an autodialer, in her application for credit and in her loan agreement. Plaintiff

                                                                                                                15   never revoked such consent.      In addition, Jora states that in the call recordings relating to

                                                                                                                16   Plaintiff’s account, Plaintiff never demanded that Jora cease calling her. Jora further states that

                                                                                                                17   none of the calls at issue in the Complaint were made using an ATDS

                                                                                                                18          63.     Defendant intentionally and willfully intruded upon Plaintiff’s solitude and

                                                                                                                19   seclusion.

                                                                                                                20          ANSWER: Jora denies the allegations contained in Paragraph 63 of the Complaint.

                                                                                                                21                                       PRAYER FOR RELIEF

                                                                                                                22          WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and Plaintiff

                                                                                                                23   be awarded damages from Defendant, as follows:

                                                                                                                24          a.      Declaring that the practices complained of herein are unlawful and violate the

                                                                                                                25                  aforementioned statutes and regulations;

                                                                                                                26          b.      Awarding Plaintiff actual damages;

                                                                                                                27          c.      Award Plaintiff punitive damages;

                                                                                                                28          d.      Award Plaintiff her reasonable attorney’s fees & costs;
                                                                                                                                                                   - 16 -
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 17 of 21 Page ID #:69



                                                                                                                 1             e.      Enjoining Defendant from contacting Plaintiff’s cellular phone and work phone;

                                                                                                                 2                     and

                                                                                                                 3             f.      Awarding any other relief as this Honorable Court deems just and appropriate.

                                                                                                                 4             ANSWER: Jora denies the allegations contained in Prayer for Relief section immediately

                                                                                                                 5   following Paragraph 63 of the Complaint.

                                                                                                                 6                   COUNT IV — EXEMPLARY DAMAGES, CAL. CIV, CODE §3294(A)

                                                                                                                 7             64.     Plaintiff restates and realleges paragraphs 1 through 63 as though fully set forth

                                                                                                                 8   herein.

                                                                                                                 9             ANSWER: Jora incorporates the foregoing paragraphs as though they were stated at

                                                                                                                10   length herein.

                                                                                                                11             65.     Section 3294 of the California Civil Code states that a plaintiff “may recover
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12   damages for the sake of example and by way of punishing the defendant” when the defendant
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   “breach[ed] an obligation not arising from contract, where it is proven by clear and convincing

                                                                                                                14   evidence that the defendant has been guilty of oppression, fraud, or malice”. Cal. Civ. Code

                                                                                                                15   §3294(a).

                                                                                                                16             ANSWER:        Paragraph 65 of the Complaint contains legal conclusions to which no

                                                                                                                17   response is required. To the extent the allegations are contrary to the law, they are denied.

                                                                                                                18             66.     Defendant violated their obligations not to harass, abuse, annoy, coerce,

                                                                                                                19   intimidate, or oppress Plaintiff, which obligations do not arise from contract but from statutes

                                                                                                                20   (TCPA and RFDCPA) and common law (Intrusion upon seclusion).

                                                                                                                21             ANSWER: Jora denies the allegations contained in Paragraph 66 of the Complaint.

                                                                                                                22             67.     Defendants are guilty of oppression, fraud, or malice towards Plaintiff.

                                                                                                                23             ANSWER: Jora denies the allegations contained in Paragraph 67 of the Complaint.

                                                                                                                24             68.     Therefore, Defendants are liable to Plaintiff for exemplary damages.

                                                                                                                25             ANSWER: Jora denies the allegations contained in Paragraph 68 of the Complaint.

                                                                                                                26             69.     As described above, Plaintiff was harmed by Defendant’s actions and inactions.

                                                                                                                27             ANSWER: Jora denies the allegations contained in Paragraph 69 of the Complaint.

                                                                                                                28
                                                                                                                                                                      - 17 -
                                                                                                                                               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 18 of 21 Page ID #:70



                                                                                                                 1                                       PRAYER FOR RELIEF

                                                                                                                 2          WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and Plaintiff

                                                                                                                 3   be awarded damages from Defendant, as follows:

                                                                                                                 4          a.      Declaring that the practices complained of herein are unlawful and violate the

                                                                                                                 5                  aforementioned statutes and regulations;

                                                                                                                 6          b.      Awarding Plaintiff exemplary damages pursuant to Cal. Civ. Code §3294(A);

                                                                                                                 7          c.      Award Plaintiff punitive damages;

                                                                                                                 8          d.      Award Plaintiff her reasonable attorney’s fees & costs;

                                                                                                                 9          e.      Enjoining Defendant from contacting Plaintiff’s cellular phone and work phone;

                                                                                                                10                  and

                                                                                                                11          f.      Awarding any other relief as this Honorable Court deems just and appropriate.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12          ANSWER: Jora denies the allegations contained in Prayer for Relief section immediately
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   following Paragraph 69 of the Complaint.

                                                                                                                14                               AFFIRMATIVE AND OTHER DEFENSES

                                                                                                                15          Jora hereby asserts the following affirmative and other defenses to Plaintiff’s Complaint

                                                                                                                16   without assuming the burden of proof on such defenses that would otherwise rest with Plaintiff.

                                                                                                                17   Jora reserves the right to amend its Answer to add additional defenses consistent with the facts

                                                                                                                18   discovered in the case.

                                                                                                                19                                              FIRST DEFENSE

                                                                                                                20          1.      Jora avers that all of the claims in the Complaint fail to state a plausible claim

                                                                                                                21   against Jora upon which relief may be granted and should be dismissed with prejudice pursuant to

                                                                                                                22   Fed. R. Civ. P. 12. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v.

                                                                                                                23   Iqbal, 129 S. Ct. 1937, 1949 (May 18, 2009).

                                                                                                                24                                            SECOND DEFENSE

                                                                                                                25          2.      Jora avers that the Complaint fails because Jora had prior express consent for all

                                                                                                                26   telephone calls placed to a cellular telephone number. Specifically, Plaintiff provided express

                                                                                                                27   written consent to be called on her mobile phone, including with an autodialer, in her application

                                                                                                                28   for credit and in her loan agreement. Plaintiff never revoked such consent through any means. In
                                                                                                                                                                    - 18 -
                                                                                                                                               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 19 of 21 Page ID #:71



                                                                                                                 1   addition, Jora states that in the call recordings relating to Plaintiff’s account, Plaintiff never

                                                                                                                 2   demanded that Jora cease calling her and Plaintiff never demanded that Jora only communicate

                                                                                                                 3   through an attorney.

                                                                                                                 4                                                THIRD DEFENSE

                                                                                                                 5          3.      Jora avers that the Complaint fails because Plaintiff may not be the subscriber of

                                                                                                                 6   the telephone numbers.

                                                                                                                 7                                               FOURTH DEFENSE

                                                                                                                 8          4.      Jora avers that the Complaint fails because it does not use an automatic telephone

                                                                                                                 9   dialing system as defined under the TCPA, 47 U.S.C. § 227, et seq.

                                                                                                                10                                                FIFTH DEFENSE

                                                                                                                11          5.      Jora acted reasonably and prudently under the circumstances.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12                                                SIXTH DEFENSE
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13          6.      Plaintiff’s claims may be barred in whole or in part by the applicable statute(s) of

                                                                                                                14   limitation and/or the doctrine of laches.

                                                                                                                15                                               SEVENTH DEFENSE

                                                                                                                16          7.      Plaintiff’s claims may be barred, in whole or in part, by the principles of res

                                                                                                                17   judicata, collateral estoppel, and judicial estoppel.

                                                                                                                18                                               EIGHTH DEFENSE

                                                                                                                19          8.      Plaintiff’s claims may be barred, in whole or in part, by the principles of set off or

                                                                                                                20   recoupment.

                                                                                                                21                                                NINTH DEFENSE

                                                                                                                22          9.      Plaintiff’s claims fail to the extent that Plaintiff’s purported damages, which Jora

                                                                                                                23   continues to deny, were the result of acts or omissions of third persons over whom Jora had

                                                                                                                24   neither control nor responsibility.

                                                                                                                25                                               TENTH DEFENSE

                                                                                                                26          10.     Plaintiff’s claims are barred to the extent that Jora has substantially complied with

                                                                                                                27   the requirements of the TCPA.

                                                                                                                28
                                                                                                                                                                     - 19 -
                                                                                                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 20 of 21 Page ID #:72



                                                                                                                 1                                            ELEVENTH DEFENSE

                                                                                                                 2          11.     Plaintiff’s claims are barred to the extent that Jora has substantially complied with

                                                                                                                 3   the requirements of the RFDCPA.

                                                                                                                 4                                             TWELFTH DEFENSE

                                                                                                                 5          12.     The Complaint is barred, in whole or in part, to the extent that Plaintiff lacks

                                                                                                                 6   standing.

                                                                                                                 7                                          THIRTEENTH DEFENSE

                                                                                                                 8          13.     Plaintiff has agreed to arbitrate this dispute in the original agreement creating the

                                                                                                                 9   obligation. Accordingly, this matter should be dismissed and/or stayed pending arbitration. As

                                                                                                                10   Jora’s review of its documents is still ongoing, Jora specifically reserves its right to compel

                                                                                                                11   arbitration of Plaintiff’s claims. Neither the filing of this Answer or any of the allegations in this
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12   Answer are intended by Jora to be, nor should they be construed to be, an abandonment of Jora’s
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13   right to arbitrate all of the claims in the Complaint. Nor should the filing of this Answer be

                                                                                                                14   intended or construed as an act which is inconsistent with its right to arbitrate all of the claims

                                                                                                                15   raised against it in the Complaint.

                                                                                                                16                                          FOURTEENTH DEFENSE

                                                                                                                17          14.     This Court does not have personal jurisdiction over the entity Jora Credit

                                                                                                                18   Holdings, LLC, which does not conduct business in California and does not maintain its principal

                                                                                                                19   place of business in California.

                                                                                                                20                                         FIFTEENTH DEFENSE

                                                                                                                21          15.     Jora reserves the right to amend its Answer to add such additional defenses as may

                                                                                                                22   appear appropriate after investigation and discovery are complete.

                                                                                                                23          WHEREFORE, Defendant Jora, Inc., improperly named as Jora Credit Holdings, LLC,

                                                                                                                24   d/b/a Jora, Inc., having fully responded to Plaintiff’s Complaint, respectfully requests:

                                                                                                                25                  (a)     that the Court enter judgment in favor of Jora and against Plaintiff on the

                                                                                                                26   claims in Plaintiff’s Complaint, deny all relief sought by Plaintiff, and dismiss Plaintiff’s

                                                                                                                27   Complaint with prejudice;

                                                                                                                28
                                                                                                                                                                     - 20 -
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             Case 2:19-cv-06580-DMG-RAO Document 15 Filed 10/01/19 Page 21 of 21 Page ID #:73



                                                                                                                 1                  (b)    that the Court award Jora its costs, including reasonable attorneys’ fees,

                                                                                                                 2   incurred in connection with this action; and

                                                                                                                 3                  (c)    that the Court award Jora such other and further legal or equitable relief as

                                                                                                                 4   the Court deems appropriate.

                                                                                                                 5
                                                                                                                     Dated: October 1, 2019                            TROUTMAN SANDERS LLP
                                                                                                                 6

                                                                                                                 7
                                                                                                                                                                       By: /s/ Chad R. Fuller
                                                                                                                 8                                                        Chad Fuller
                                                                                                                                                                          Jessica Lohr
                                                                                                                 9
                                                                                                                                                                             Attorney for Defendant
                                                                                                                10                                                           JORA, INC., improperly named as JORA
                                                                                                                                                                             CREDIT HOLDINGS, LLC d/b/a JORA,
                                                                                                                11                                                           INC.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                                12
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                                13

                                                                                                                14

                                                                                                                15

                                                                                                                16

                                                                                                                17

                                                                                                                18

                                                                                                                19

                                                                                                                20

                                                                                                                21

                                                                                                                22

                                                                                                                23

                                                                                                                24

                                                                                                                25

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                                                                    - 21 -
                                                                                                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
